WIEAND, Judge,
concurring:
I concur in the result. The only issues properly raised by appellant in the instant appeal pertain to the facial constitutionality of Pa.R.C.P. No. 238.1 These issues were decided adversely to appellant in Laudenberger v. Port Authority of Allegheny County, 496 Pa. 52, 436 A.2d 147 (1981) (Dissenting Opinion by Roberts, J.), where a majority of the court upheld the constitutional validity of the rule. Despite a lingering belief that the dissenting opinion represents the *331sounder view, that decision is dispositive of the issues which have been raised in this case.
However, neither the decision of the Supreme Court in Laudenberger nor the opinion of the present majority compels the conclusion that Rule 238 was properly applied to the facts of the instant case.2 Similarly, it has not been determined in this case whose responsibility it is to pay the delay damages awarded by the trial court. Thus, it has not been decided whether appellee should proceed against an impecunious defendant, against whom a judgment therefor has now been entered, or against his insurance carrier who offered to pay policy limits and forwarded a check therefor at least eight months prior to trial. This issue is not now before the Court. Its resolution, therefore, must await another day.

. Pa.R.A.P. 2116(a) provides that “ordinarily no point will be considered [on appeal] which is not set forth in the statement of questions involved or suggested thereby.” Appellant’s brief contains a statement of the question involved as follows: “I. Whether Rule 238 of the Pennsylvania Rules of Civil Procedure is unconstitutional for the following reasons: A. It is violative of the separation of powers doctrine set forth in the Pennsylvania Constitution. B. It is violative of due process of law under the U. S. Constitution and the Pennsylvania Constitution. C. It is violative of equal protection under the U. S. Constitution and the Pennsylvania Constitution.”


. A verdict for $250,000 was returned in favor of the plaintiff, Gary Havelka, and against the defendant, Joseph M. Sheraskey, and the additional defendant, Harry Pappas, Jr. The jury found that Sheraskey’s negligence was 93% and that Pappas’ negligence was 7%. The insurance carrier for Pappas had made a pre-trial settlement offer of $35,000. Because this was greater than 7% of the total verdict, the trial court assessed no damages for delay against Pappas. On the other hand, Allstate Insurance Company, the liability carrier for Sheraskey, had offered its policy limit of $50,000 at least eight months prior to trial and had forwarded a check in that amount. The offer was rejected. It was renewed at trial and again rejected. Nevertheless, the trial court entered a separate judgment against Sheraskey for delay damages in the amount of $25,000 because the portion of the verdict attributable to Sheraskey’s negligence (93% of $250,000) exceeded the policy limit offered ($50,000) by more than 125%.